Citation Nr: 0214904	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  99-18 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for diabetes mellitus with 
amputation of the 4th and 5th toes of the left foot.

(The issue of entitlement to a total disability rating for 
compensation purposes based upon individual unemployability 
due to service-connected disability (TDIU)
will be the subject of a later decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946 and from May 1952 to November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Phoenix, 
Arizona.

The Board remanded the claim in January 2001.  In accordance 
with instructions in the Remand, a hearing at the RO with a 
decision review officer was scheduled.  However, through his 
representative the veteran canceled the hearing.

The Board is undertaking additional development on the issue 
of entitlement to a TDIU for compensation purposes pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice 
thereof as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving notice and reviewing any response, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

His current diabetes mellitus with a history of amputation of 
the 4th and 5th toes of the left foot is not related to any 
disease or injury suffered by the veteran during his active 
service.


CONCLUSION OF LAW

The veteran's current diabetes mellitus with a history of 
amputation of the 4th and 5th toes of the left foot was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§  
1110, 1116 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
regulations as they apply to this case were not meant to 
confer any rights in addition to those provided by the VCAA.  
66 Fed. Reg. 45,629 (Aug. 29, 2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
The notice must indicate which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Id.  Specific 
guidelines concerning the content of this notice are found in 
the implementing regulations.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The Board finds that the requirements of the VCAA have been 
satisfied in this case.

In a letter dated in March 2002, the RO apprised the veteran 
of the requirements of the VCAA and their relevance to the 
claim.  In that letter, the RO also advised the veteran of 
the type of evidence that could substantiate his claims.  The 
same advice was provided to the veteran in RO letters dated 
in January 2001, October 1996, and November 1995.  In the 
notices of January 2001 and March 2002, the RO also explained 
what the respective responsibilities of VA and the claimant 
were for obtaining such evidence.

In several of these letters, the RO requested the veteran to 
identify all sources of medical records that could be 
relevant to his claims.  The veteran named service medical 
records from his first period of active duty.  In 1993, in 
connection with another claim, the RO had requested from the 
NPRC all service medical records for the veteran. And had 
obtained only those from his second period of active duty.  
In connection with the present claim, a record dated in May 
1944 was secured.  However, the RO was unable to obtain other 
medical records from the veteran's second period of active 
duty.  

In November 1995, the RO requested the National Personnel 
Records Center (NPRC) to obtain the other medical records 
from this period but learned from that agency in December 
1995 that the records were missing and presumed destroyed.  
In February 1996, the RO notified the veteran that it was 
having difficulty obtaining those medical records and 
requested that he complete a National Archives (NA) Form 
13055, Request for Information Needed to Reconstruct Medical 
Data.  In March 1996, the RO submitted the veteran's 
completed NA Form 13055, with Form DD-214, to the NPRC and 
again requested the veteran's service medical records.  The 
NPRC replied in May 1996 that no records could be located.  

The Board finds that the RO's efforts to obtain the medical 
records from the veteran's first period of active duty are 
sufficient under the new law.  These efforts were extensive, 
and it appears additional search for those medical records 
would be futile.

Other records pertinent to the claim--VA and private 
treatment records--have been associated with the claims file.

The RO did not provide the veteran with a VA medical 
examination or opinion in connection with the claim.  As the 
decision that follows explains, the record contains no 
medical evidence that the disability for which service 
connection is sought may be related to service.  Under the 
new law, a need for a medical examination or opinion in the 
decision of the claim is considered to exist "if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) . . . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.
38 U.S.C.A. § 5103A(d)(2).

In this case, while the medical evidence shows that the 
veteran currently has diabetes mellitus, there is no 
evidence, lay or medical, suggesting that this disease may 
be linked to his service.  There is no evidence that the 
veteran had diabetes mellitus during service.  The post-
service evidence of record, including history given by the 
veteran to his medical providers, reflects that he was not 
diagnosed with diabetes mellitus until many years after his 
second period of service.  Although the veteran has 
asserted in a general way that his current diabetes 
mellitus originated during service, he has not 
substantiated this assertion by describing any symptoms 
that he claims to have experienced since service or the 
applicable post-service presumptive period.

Under the circumstances, then, there is no reasonable 
possibility that a medical examination or opinion would aid 
in substantiating the claim.  See 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)).  Thus, a medical examination or opinion was 
not warranted under the VCAA.

The veteran and his representative have contended that he 
may have developed diabetes mellitus from exposure to 
herbicides during service, and they have argued that VA has 
a duty to request records from each of his duty stations by 
way of inquiring whether herbicides were used at any of 
them.  The RO did not provide this assistance, and the 
Board finds that VA had no duty under the VCAA to do so.  
Such a duty would be imposed if it appeared from the 
claimant's substantially complete application for benefits 
that there was a reasonable possibility that the assistance 
in question could substantiate the claim.  See id.

Here, the application for benefits and the surrounding 
record admits of no such possibility.  The veteran has not 
alleged any instances during service in which he was, or 
may have been, exposed to herbicides.  (Rather, he appears 
to argue that since there is no history of diabetes in his 
family, it is possible that he developed diabetes mellitus 
from exposure to herbicides during service.)  Furthermore, 
the Board is unaware of any evidence that the United States 
Armed Forces used herbicides in any location during the 
decades in which the veteran served.  In the absence of any 
evidence that the veteran was exposed to herbicides during 
service, there is also no reasonable possibility that 
additional research could substantiate his claim.

The veteran has received all notice and assistance called 
for by the VCAA in this case.  Thus, the Board will decide 
his claim on the basis of the record as it now stands on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993

ii.  Service connection

a.  Factual background

The service medical records that have been obtained in this 
case document no diagnosis of, or symptoms referable to, 
diabetes mellitus.  The report of the entrance examination 
that the veteran underwent in April 1952 at the outset of his 
second period of active service does not refer to a history 
of diabetes mellitus or note findings referable to the 
disease, nor does the report of his separation examination in 
November 1954.  Nothing in the medical treatment records from 
the veteran's second period of service ascribes to the 
veteran any diagnosis or symptoms of diabetes mellitus.  A 
treatment record, dated in May 1944, from his first period of 
service reflects that he was diagnosed with chronic bilateral 
epidermophytosis of the feet caused by epidermophyton 
infection and with hyperhydrosis of the feet of undetermined 
origin.

Post-service medical records, including documentation of 
history given by the veteran to his medical providers, 
indicate that the veteran was not diagnosed with diabetes 
mellitus until approximately in the 1980's.  The report of a 
VA examination performed in November 1983 in connection with 
a claim of entitlement to nonservice-connected pension 
benefits notes that the veteran was diagnosed previously with 
diabetes mellitus and that the disease was being controlled 
by diet alone.  A VA treatment report dated in June 1984 
states that the veteran reported having had diabetes mellitus 
for three years.  A VA treatment report dated in October 1984 
states that the veteran reported having had had diabetes 
mellitus for five years.  

Other VA treatment reports dated during the 1980's identify 
diabetes mellitus that was well controlled by medication.  
The report of a VA examination performed in November 1984, 
again in connection with the veteran's claim for nonservice-
connected pension, includes a diagnosis of diabetes mellitus 
under good control with medication.  

A VA hospital summary dated in October 1994 reflects that the 
veteran underwent amputation of the 4th and 5th toes of his 
left foot.  A diagnosis of diabetes mellitus is noted in the 
report.

In the notice of disagreement with the rating decision of 
July 1995 denying the claim for service connection for 
diabetes mellitus with amputation of the 4th and 5th toes of 
the left foot, the veteran contended that his current disease 
was the culmination of ongoing disability since service. 

The report of a VA examination performed in January 1998 in 
connection with a claim for special monthly compensation 
includes an impression of diabetes mellitus with peripheral 
neuropathy and status post amputation of the 4th and 5th toes 
of the left foot.

b.  Analysis

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

If a veteran with 90 days or more of continuous active 
service develops diabetes mellitus to a compensable degree 
within one year of separation from active duty, then the 
disease will be presumed to have been incurred in service 
even absent evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause for the disease).  38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same chronic disease after service.  In such a 
case, the post-service condition will be service connected 
however remote from the time of service unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity at some 
later date.  Rather, for a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time that the 
veteran had the disease, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, a 
veteran's disability may be service connected on the basis of 
continuity of symptomatology beginning during service.  
Service connection can be granted for a veteran's disability 
where the presence of a disorder or symptoms thereof have 
been noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--which must be found separately, must 
be established by competent evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence may 
be competent.  Id.  Generally, too, a lay person is 
considered competent to supply evidence descriptive of his 
own symptoms.  Id.  However, when a proposition turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding from 
a medical, rather than lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person he is not competent 
to diagnose a current disability or opine as to its 
etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The record shows that the veteran currently has diabetes 
mellitus and in 1994 underwent amputation of the 4th and 5th 
toes of his left foot.  However, there is no evidence in the 
record that the current disability is linked to any disease 
or symptoms that the veteran had during service.  The record 
also shows that in 1944, during his second period of service, 
the veteran had problems with his feet, chronic 
epidermophytosis (determined to have been caused by 
epidermophyton infection) and hyperhydrosis (the cause of 
which could not be determined).  

Although the veteran has asserted, in a general way, that his 
epidermophytosis and hyperdydrosis of the feet during service 
prefigured his current diabetes mellitus, he is not competent 
to offer evidence of such a connection, Grottveit, and there 
are no medical notations or pronouncements in the record, 
including the 1994 VA hospital report concerning the 
amputation of his left 4th and 5th toes, that such a 
connection may exist.  Nor is there medical evidence in the 
record of a link between the current disability and another 
disorder exhibited by the veteran during service.  
Furthermore, there is no medical evidence in the record that 
the veteran had diabetes mellitus during service.  

As is noted above, most of the records from the veteran's 
first period of service are missing and presumed destroyed.  
However, the report of the entrance examination that the 
veteran underwent in April 1952 at the outset of his second 
period of active service does not refer to a history of 
diabetes mellitus or note findings referable to the disease, 
nor does the report of his separation examination in November 
1954.  Nothing in the medical treatment records from the 
veteran's second period of service ascribes to the veteran 
any diagnosis or symptoms of diabetes mellitus.  Thus, the 
competent evidence of record weighs against any finding that 
that the current disability is related to any disease, 
diabetes mellitus or another, that the veteran had during 
service.

There is no evidence in the record that the veteran developed 
diabetes mellitus to a compensable degree within one year of 
his separation from active duty.  By his own account, he was 
not diagnosed with the disease until many years after 
service.  Thus, presumptive service connection for the 
current disability is not available under the authorizing 
regulations.  See 38 C.F.R. §§ 3.307, 3.309.  For the same 
reasons, service connection may not be granted on the basis 
of continuity of symptomatology since service.  

Service connection can be granted for diseases first shown 
after service if all the evidence shows that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In this case, 
all of the evidence of record points away from that 
conclusion.

During the course of this appeal, the representative posited 
that the veteran's diabetes mellitus was caused by exposure 
to herbicides during service.  

In the case of a veteran who had active wartime service for 
ninety days or more in Vietnam between January 9, 1962 and 
May 7, 1975, specified diseases, including diabetes mellitus, 
resulting from exposure to an herbicide agent, including 
Agent Orange, that have become manifest to a degree of 10 
percent or more in the manner prescribed by law will be 
considered to have been incurred in service even absent a 
service record or other evidence to that effect unless there 
is affirmative evidence to the contrary (including a showing 
of an intercurrent cause for the disease).  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Exposure to a 
herbicide agent will be presumed only in the case of a 
veteran with an enumerated § 3.309(e) illness and only absent 
affirmative evidence establishing that exposure did not 
occur.  38 C.F.R. § 3.307(a)(6)(iii).

As the veteran last had active service in 1954, presumptive 
service connection for diabetes mellitus due to herbicide 
exposure is unavailable.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet.App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.

However, there is no evidence in the record that the veteran 
was exposed to herbicides during service, nor has the veteran 
alleged any specific instances of exposure or possible 
exposure.  Thus, injury during service in the form of 
herbicide exposure leading to diabetes mellitus has not been 
shown by any probative evidence.

The weight of the evidence is that there is no relationship 
between the veteran's current diabetes mellitus and service.  
The preponderance of the evidence is against the claim, and 
therefore the doctrine of reasonable doubt does not apply.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (holding 
that the doctrine of reasonable doubt is inapplicable where 
the evidence preponderates against a claim).


ORDER

The claim of entitlement to service connection for diabetes 
mellitus with amputation of the 4th and 5th toes of the left 
foot is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

